Citation Nr: 1717357	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his April 2015 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  He ultimately withdrew that request in May 2016, asking that his appeal be forwarded to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, which is categorized as "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for tinnitus (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  He specifically asserts that he developed tinnitus during his active service as a result of his in-service exposure to traumatic noise, including aircraft noise and weapons fire, and that his auditory pathology has continued to worsen since his discharge.  See April 2014 Notice of Disagreement.  

The Veteran has been diagnosed with bilateral tinnitus on VA examination.  See September 2013 VA Examination Report.  

The Veteran has reported exposure to acoustic trauma during his active service, specifically during his time as an airplane mechanic.  See August 2013 Correspondence.  He also reported that no hearing protection was provided during service and he experienced a ringing in his ears that began in service and has continued since his separation from service.  Id.  Moreover, the Veteran's statements of his exposure to acoustic trauma have been consistent throughout the appeals process.

The Veteran is competent to report experiencing an in-service injury and resultant auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran underwent a September 2013 VA examination for hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of an event in military service.  The VA examiner rationalized that the Veteran's audiological configuration was not consistent with acoustic trauma and the etiology of his tinnitus was unknown.

The Board finds the September 2013 VA examination inadequate.  Although the examiner did provide a rationale for the opinion that the Veteran's tinnitus was less likely than not related to service, she failed to provide any other etiology for his tinnitus.  Additionally, the examiner did not take into account the Veteran's competent, credible, and consistent statements regarding his in-service noise exposure and subsequent continuing symptomatology.  

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, specifically tinnitus, since his separation from active service.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current tinnitus and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, the Veteran has competently and credibly described suffering in-service acoustic trauma and reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Veteran's claim for entitlement to service connection for bilateral hearing loss must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
The Veteran was provided a September 2013 VA examination to determine the etiology of his bilateral hearing loss.  As discussed above, the Board finds that the audiological opinion is inadequate to decide this claim.  In this regard, the examiner opined that the Veteran's hearing loss was less likely as not caused by acoustic trauma, rationalizing that the Veteran's audiological configuration is not consistent with acoustic trauma hearing loss.  The examiner did not explain how the Veteran's audiological configuration was inconsistent with exposure to acoustic trauma, or state how an audiological configuration that is consistent with acoustic trauma would appear.  Additionally, the examiner did not acknowledge the study provided by the Veteran which examines the continual decline of a worker's hearing after withdrawal from noise exposure.

Additionally, the September 2013 examiner did not sufficiently consider the Veteran's competent and credible reports of repeated in-service exposure to excessively loud aircraft engines and gunfire without the benefit of hearing protection.  Furthermore, the Veteran's in-service exposure to acoustic trauma has been conceded by VA, as he served as an aircraft mechanic for two years.  See March 2015 Statement of the Case.

In support of his claim, the Veteran provided private audiograms from December 2007 and November 2012 completed by Associated Audiologists, Inc.  On remand, his complete treatment records from this provider should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Associate Audiologists, Inc., dated from December 2007 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing.  The examiner should elicit a full history from the Veteran.  

The examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during military service or is otherwise related to such service, to include his repeated in-service exposure to acoustic trauma?  The examiner is advised that the Veteran's in-service exposure to acoustic trauma has been conceded by VA, and is therefore presumed to have occurred.

In providing this opinion, the examiner should consider the December 2007 audiogram from Associate Audiologists, Inc.; the Veteran's competent and credible statement that he first became aware of his hearing loss in the early 1980s (see VA Form 21-4138, dated April 21, 2015); and the findings of the study "Occupational Exposure to Noise and the Attributable Burden of Hearing Difficulties in Great Britain" Occup. Environ. Med. 2002 Sept., referenced in the Veteran's May 2014 Statement in Support of Claim.

The examiner must provide a complete rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


